To date, appellant's counsel has not responded to the order to
                 show cause. Nevertheless, having reviewed the documents filed with the
                 notice of appeal, we conclude that we lack jurisdiction to consider this
                 appeal, and we
                              ORDER this appeal DISMISSED.'




                                          Parraguirre

                              10494
                                             J.                                       J.
                 Douglas                                    Cherry




                 cc:   Hon. Stefany Miley, District Judge
                       Law Office of John J. Momot
                       Melvyn P. Sprowson, Jr.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       1 We
                          deny as moot the motion to withdraw as counsel of record filed
                 on September 23, 2015.

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A    e